CaS€ 1-18-44581-688 DOC 14 Filed 01/22/19 Entered 01/22/19 12203214

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK l
__________________________________ X
In re

AFFIRMATION
RAVINDER SINGH PURSUANT T©
TIRATH KAUR LOCAL RULE lOGQ-l(a)

Case No.: 18-44581
DEBTOR
__________________________________ X

RICHARD S. FEINSILVER, an attorney duly admitted to practice
before this Court, affirms that the following is true under the
penalty of perjury:

l. The debtor(s) filed a petition under Chapter 7 of the
Bankruptcy Code, on August 8, 2018.

2. Filed herewith is an amendment to Schedules A/B and C
previously filed herein.

3. Annexed hereto is a listing setting forth the specific
additions or corrections to, or deletions from, the affected
list(s), schedule(s) or statement(s). The nature of the change
(addition, deletion or correction) is indicated for each creditor
or item listed.

4. The following creditors have been added to the debtor's
schedules: None

Dated: January 22, 2019
Carle Place, New York s/Richard S. Feinsilver

 

RICHARD S. FEINSILVER
Debtor‘s Attorney

CaS€ 1-18-44581-688 DOC 14 Filed 01/22/19 Entered 01/22/19 12203:14

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT GF NEW YORK

______________________________ X

IN RE: Case No.: 18-44581

RAVINDER SINGH APPLICATION TO

TIRATH KAUR ` AMEND SCHEDULES
Debtor(s)

______________________________ X

RICHARD S. FEINSILVER, an attorney duly admitted to practice
before this court, hereby states the following to be true subject
to the penalties for perjury:

1. l am the attorney for the debtor herein (collectively
referred to as "Debtor").

2. The debtor(s) filed 51 petition under Chapter '7 of the
Bankruptcy Code, on August 8, 2018. Since the filing of last
amendment to the debtor’s Chapter 7 Schedules originally filed in
connection with this case, must be amended as follows:

Schedule A/B/C » Add Chase Bank Accounts and Exemption

3. The above amendments have been made to conform to the
debtor’s present financial situation. '

WHEREFORE, debtor respectfully request that they be permitted to

amend their Chapter 7 Schedules to include the above information.

Dated: January 22, 2019
Carle Place, New York
s/Richard S. Feinsilver

 

RICHARD S. FEINSILVER, ESQ.
Attorney for the Debtor

CaS€ 1-18-44581-688 DOC 14 Filed 01/22/19 Entered 01/22/19 12203:14

Fill in this information to identify your case and this filing:
Debtor 1 Ravinder Singh
First Name Middle Name Last Name

Debtor 2 Tirath Kaur

(Spouse1 if filing) First Name Middle Name l.asl Name

United Stafes Bankruptcy COurt for the: EASTERN DlSTRlCT OF NEW YORK

 

case number l check iflhis is an
amended filing

 

 

Official Forrn iOGA/B
Schedule A/B: Property 12/15

|n each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Bui|ding, Land, or Other Real Estate You Own or Have an interest ln

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

- No. Go to Part 2,
m Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives. lf you lease a vehicle, also report it on Schedule G.' Executory Conlracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

- No
l:l Yes

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats, trailers, motors, personal watercraft fishing vessels, snowmobiles, motorcycle accessories

- No
l:] Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number here ............................................................................. => $0'00

 

 

 

Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

6. Household goods and furnishings
Examp/es: Nlajor appliances furniture |inens, china, Kitchenware

. No
[] Yes. Describe .....
7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

. No
l:] Yes_ Describe .....

Official Form iOSA/B Schedule A/B: Properfy page 1
Sottware Copyright (c) 1996-2018 Best Case, LLC - wvwv.beslcase.com Best Case Bankruptcy

CaS€ 1-18-44581-688 DOC 14 Filed 01/22/19 Entered 01/22/19 12203:14

Debtor 1 Ravinder Singh

Debtor 2 Tirath Kaur Case number (if/<nown)

8. Collectibles of value
Examples: Antiques and tigurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections memorabilia, collectibles
- No
l:l Ves. Describe .....

9. Equipment for sports and hobbies
Examples.' Sports, photographic exercise, and other hobby equipment bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments
. No
l:l Yes. Describe .....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

. No
l:l Yes. Describe .....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

- No
l:l Yes. Describe .....
12. Jewelry
Examples.' Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry. watches, gems, gold, silver
. No
l:.i Yes. Describe .....

13. Non~farm animals
Examples: Dogs, cats, birds, horses

- No
l:l Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
l No

[:l Yes. Give specihc information .....

 

15, Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .............................................................................. $0'00

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?

Do not deduct secured
claims or exemptions

16. Cash
Examples.' Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

. No
ij Yes ................................................................................................................

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions lf you have multiple accounts with the same institution, list each.

 

 

m No
- Yes _______________________ institution name:
Checking/Savings
17.1. 2147/5860 Chase $1,500.00
thcial Form iOEA/B Schedule A/B: Property page 2

Softvvare Copyright (c) 1996-2018 Best Case, Ll_C - www.besicasecom Best Case Bankruptcy

CaS€ 1-18-44581-688 DOC 14 Filed 01/22/19 Entel’ed 01/22/19 12203:14

Debtor 1 Ravinder Singh
Debtor 2 Tirath Kaur Case number (ifknown)

18.

19.

20.

21,

22.

23.

24.

25.

26.

27.

Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

l No
L__l Yes __________________ institution or issuer name:

Non-pubiiciy traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

-No

i:l Yes. Give specinc information about them ...................
Name of entity: % of ownership:

Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiab/e instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

-No

l:l Yes. Give speciHc information about them
issuer name:

Retirement or pension accounts
Examples: interests in iRA, ERiSA, Keogh, 40i(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

-No

l:] Yes. List each account separately
Type of account institution name:

Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examp/es: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

-No

[___l Yes_ _____________________ institution name or individual:
Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
- No

ij Yes _____________ issuer name and description

interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

l No
[_°_i Yes _____________ institution name and description Separateiy file the records of any interests.ii U.S.C. § 521(0):

Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
. No
m Yes. Give specihc information about them.,.

Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

l No
[:i Yes. Give specific information about them...

Licenses, franchises, and other general intangibles
Examp/es: Building permits, exclusive |icenses, cooperative association holdings, liquor |icenses, professional licenses

- No
ij Yes. Give specific information about them...

Money or property owed to you? Current value of the

28.

portion you own?
Do not deduct secured
claims or exemptions

Tax refunds owed to you
- No
l:i Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

thcia| Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2018 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

CaS€ 1-18-44581-688 DOC 14 Filed 01/22/19 Entel’ed 01/22/19 12203214

Debtor1 Ravinder Singh
Debtor 2 Tirath Kaur Case number (if/<nown)

29. Family support
Examp/es: Past due or lump sum aiimony, spousal support, child support, maintenance divorce settlement property settlement

- No
l:l Yes. Give specific information ......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

l No
l:l Yes, Give specific information..

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners or renter’s insurance

.No

l:i Yes, Name the insurance company of each policy and list its value
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
li you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because

someone has died,
- No
l:l Yes. Give specific information,.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es: Accidents, employment disputes, insurance claims, or rights to sue

- No
ij Yes. Describe each claim .........

34_ Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
- No
l:l Yes. Describe each claim .........

35. Any financial assets you did not already list
. No
l:l Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

for Part 4. Write that number here ..................................................................................................................... $1’500'00
Describe Any Business-Related Property You Own or Have an interest in. List any real estate in Part 1.
37v Do you own or have any legal or equitable interest in any business-related property?
l No. co to Part 6.
m Yes. Go to line 38,
Part 6: Describe Any Farm- and Commercia| Fishing-Related Property You Owr\ or Have an interest ln.
if you own or have an interest in farmland, list it in Part i.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing~related property?
- No. Go to Part 7v
m Yes. Go to line 47.
Describe All Property You Own or Have an interest in That You Did Not List Above
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996~2018 Besl Case, LLC 4 \mvw.bestcase.com Best Case Bankruptcy

CaS€ 1-18-44581-688 DOC 14 Filed 01/22/19 Entel’ed 01/22/19 12203214

Debtor1 Ravinder Singh
Debtor 2 Tirath Kaur Case number (ifknown)

53. Do you have other property of any kind you did not already list?
EXamp/es: Season tickets, country club membership

l No
l'_'l Yes. Give specific information .........

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0_00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 ...................................................................................................................... $0,00

56. Part 2: Total vehicles, line 5 $0.0D

57. Part 3: Total personal and household items, line 15 $0.00

58. Part 4: Total financial assets, line 36 $1,500.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 61 Total farm- and fishing~reiated property, line 52 $0_00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $1,500.00 Copy personal properly total $1,500.00

63. Total of all property on Schedule A/B. Add line 55 + line 62 $1,500_00
Ofncia| Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2018 Best Case LLC ~ wimv.bestcase,com Best Case Bankrupicy

CaS€ 1-18-44581-€88 DOC 14 Filed 01/22/19 Entel’ed 01/22/19 12203:14

Fill in this information to identify your case:
Debtor1 Ravinder Singh
First Name Middie Name Last Name

D€ber 2 Tirath Kaur
(Spouse if, filing) First Name Middie Name Last Name

United States Bankruptcy Court for lhe: EASTERN DlSTRlCT OF NEW YORK

Case number
(irknown) l Check if this is an
amended filing

 

 

 

Official Form 1060
Schedule C: The Property ¥ou Claim as Exempt 4/16

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct information Using
the property you listed on Schedule A/B: Property (thciai Form 106A/B) as your source, list the property that you claim as exempt if more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary On the top of any additional pages, Write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory iimit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax~exempt retirement
funds--~may be unlimited in dollar amount. However, if you claim an exemption of100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
- You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
i:l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption

Schedule A/B
Brief description: m

 

Line from Schedule A/B:
m 100% of fair market value, up to
any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

l:l No
l Yes, Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

l No
l:l Yes
thciai Form 1060 Schedule C: The Property You Claim as Exempt page 1 of1

Software Copyright (c) 1996~2018 Best Caser LLC »www.bestcase.com Best Case Bankrupicy

CaS€ 1-18-44581-€88 DOC 14 Filed 01/22/19 Entel’ed 01/22/19 12203:14

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

____________________________________ X
IN RE:
RAVINDER SINGH
TIRATH KAUR Case No.:18-44581
CHAPTER 7
Debtor(S) AFFIRMATION OF SERVICE
____________________________________ X

The undersigned attorney, duly admitted to practice before this
Court, affirms the following to be true under the penalties of
perjury:

l. That he is the attorney for the debtor in the instant case.

2. That on the ZZND day of January 2019 your affiant served a true
copy of the within Amended Schedules upon:

David Doyaga, Esg., 26 Court Street, Brooklyn NY 11242
All creditors and other parties in interest to whom notice is
required pursuant to BR 2002.

the address(es) designated by said attorney and party for that
purpose by depositing a true copy of same to each attorney and
party, enclosed in a post paid properly addressed wrapper, in an
official depository under the exclusive care and custody of the
United States Postal Service within the State of New York.

Dated: January 22, 2019
Carle Place, New York
s/Richard S. Feinsilver

 

RICHARD S. FEINSILVER

CaS€ 1-18-44581-€88 DOC 14 Filed 01/22/19

vel Matrix for local noticing

07-1

se 1-18-44581-ess

stern District of New York
aoklyn t
a Jan 22 11:59:17 EST 2019

RCLAY
BOX 13337
ILADELPHIA, PA 19101-3337

)CAPITAL OHE
BOX 30285
LT LAKE CITY UT 84130-0285

HHENITY
X 659584
§ ANTONIO, TX 78255-9584

5
X 4499
AVERTON, OR 97076-4499

BC
K 5255
ROL STREAM, IL 60197-5255

VIENT
X 9635
LKES BARRE, FA 18773-9635

RICHARDS - GE
K 965036
LANDO, FL 32896-5036

y Pal - Bill me Later
K 105658
lanta, GA 30348-5658

ARS - CITICARDS
X 9001055
JISVILLE, KY 40290-1055

271~€ Cadman Plaza East, Suite 1595
Brooklyn, NY 11201-1801

BOA BOME EQUITY
4909 SAVARESE DRIVE
TAMPA, FL 33634-2413

CITI CARDS
PO BOX 6241
SIOUX FALLS, SD 57117-6241

CREDIT ONE
BOX 98873
LAS VEGAS, NV 89193-8873

HOME DEPOT - CITI
BOX 6497
SIOUX FALLS, SD 57117-6497

KOHLS
BOX 2983
MILWAUKEE, WI 53201-2983

OLD NAVY
BOX 960017
ORLANDO, FL 32896-0017

PENTAGON FCU
BOX 1432
ALEXANDRIA, VA 22313-1432

Pay Pal - GE
BDX 105658
Atlanta, GA 30348»5658

SYNCHRONY/GE CAPITAL
BOX 965035
ORLANDO, FL 32896-5036

Ent€red 01/22/19 12203214

(p)am< oF mach
Po aox 982238
EL PAso Tx 79998-2238

BOA HOME LOANS
BOX 15222
WIIMINGTON, DE 19836-5222

CITI CARDS
PO BGX 6500
SIOUX FALLS, SD 57117-6500

DISCOVER
BOX 3025
NEW ALBAN¥, OH 43054-3025

HSBC
95 WASHINGTON STREET
BUFFALO, NY 14203-3006

MEDALLION FUNDING CORP
437 MADISON ANENUE
NY, NY 10022-7015

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal office Building

201 Varick Street, Suite 1006

New York, NY 10014-9449

PINNACLE FCU
135 RARITAN CENTER PKWY
EDISON, NJ 08837~3625

Pay Pal - GE
BOX 960080
Atlanta, GA 32896

TARGET
BOX 660170
DALLAS, TX 75266-0170

)US BANK
BOX 5229

CaS€ 1-18-44581-€88 DOC 14 Filed 01/22/19 Entered 01/22/19 12203:14

HCINNATI OH 45201-5229

chard S Feinsilver
a Old Country Road
ite 125

rle Place, NY 11514-1845

David J. Doyaga Ravinder Singh
26 Court Street 79-50 265th Street
Suite 1601 Glen Oaks, NY 11004-1323

Brooklyn, NY 11242~1116

Tirath Kaur
79-50 265th Street
Glen Oaks, NY 11004-1323

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g)(4).

§K OF AMERICA
X 982235
PASO, TX 79998

i of Label Matrix
ilable recipients
passed recipients
hal

34

34

CAFITAL CNE US BANK
15000 CAPITAL ONE DRIVE PO BOX 790408
RICHMOND, VA 23238 ST LOUIS, MO 63179

